The appeal in this case is taken from a decree of the Circuit Court of Baltimore City passed on the 18th day of March, 1901. The object of the proceedings was to obtain a construction of the last will and testament of John Jewett, late of Baltimore City, deceased, and for an administration of his estate in a Court of equity.
Mr. Jewett, the testator, died on the 3rd day of April, 1900, leaving a large and valuable estate of real and personal property and his will, dated October 31st, 1899, was duly probated and recorded in the Office of the Register of Wills of Baltimore City. The testator died unmarried and without children, but leaving as surviving heirs, a brother and certain nephews and nieces. By his will he devised and bequeathed all of his property and effects of every kind, real and personal in the following manner, except the sum of twelve thousand dollars which he disposed of by specific legacies to his relatives:
"I give and bequeath to Townsend Scott, hereinafter named as my executor, twenty-five shares of Consolidated Gas Company's Stock, in trust, to pay the income or dividends thereof to Maria Waugh so long as she may live, and upon her decease to apply the principal towards the residue of my estate.
"I give, devise and bequeath all the residue of my estate, real, personal and mixed, of whatsoever kind and wheresoever situated to the Baltimore Monthly Meeting of Friends, Park Avenue, a body corporate, under the general corporation laws of the State of Maryland, in trust for the following purpose, that is to to say: *Page 678 
"The trustees of said corporation and their successors to invest said residue or to hold the same in such manner as to them shall seem best for the object intended, and to apply the income thereof for the use of the school known as the Park Avenue Friends' Elementary and High School, or by whatsoever name the said school may hereafter be called, said school being under the charge and control of the said Baltimore Monthly Meeting of Friends, Park Avenue, and now held and conducted in a building lately erected on ground belonging to said corporation, and adjoining that of their meeting house on Park Avenue, Baltimore."
These are the principal clauses of the will which are involved in this controversy and the validity of which, are attacked by this proceeding. The grounds relied upon by the appellants and those alleged in the bill to establish the invalidity of the residuary clauses of the will are, first, because the provisions which dispose of the remainder, after the life-estate, and the residuary devises and bequests are void and invalid because they constitute an attempt to create a trust in perpetuity; second, because the trust attempted to be created is for the use and benefit of an unincorporated institution, to wit, the Park Avenue Friends Elementary and High School; third, because the objects and purposes for which the trust was attempted to be created are too vague and indefinite to be enforced; and fourth, because the trustee is without legal capacity to take and execute the trust. The executor and the Baltimore Monthly Meeting of Friends, Park Avenue, answered the bill alleging the validity of the will, and after a hearing, upon testimony taken, a decree was passed sustaining the residuary clauses of the will as a valid devise and bequest and decreeing "that the Baltimore Monthly Meeting of Friends, Park Avenue, was entitled to receive the rest and residue of the estate to be held by it for the purposes set forth therein." From this decree this appeal has been taken.
The main object in the construction of wills is to ascertain the intention of the testator and according to the settled canons of construction, to give and to carry into effect that intention, *Page 679 
if it can be done. It is very manifest, if the appellant's contention in this case is sustained, that one of the principal objects of the testator's bounty will be defeated and the bulk of his estate will pass to those whom he clearly did not intend should have it.
The substantial question in the case is whether the devise and bequest to the Baltimore Monthly Meeting of Friends, Park Avenue, is a valid devise and bequest. There can be no serious dispute or controversy as to the law controlling the decision of a question of this character in this State, at this date. In the case of theTrustees of the Eutaw Place Baptist Church v. Shively,67 Md. 493, where a testator bequeathed one thousand dollars to a church, the income, interest or proceeds thereof to be applied to the Sunday-school belonging to or attached to the church, the latter being a corporate body, but the Sunday school was not, this Court held that as the Sunday school was shown to be an integral part of the church organization and therefore embraced within the scope of the corporate functions and work of the church, the bequest was sufficiently definite and certain and capable of being enforced.
In Halsey et als. v. The Convention of the Prot. EpiscopalChurch, 75 Md. 280, where a testatrix devised a farm to her nephew for life, and upon his death one hundred acres of the farm was devised to the Convention of the Protestant Episcopal Church of the Diocese of Maryland, a body corporate, to be held as a place for a Church School for boys; to be under the control and supervision of the church; and where she also bequeathed a fund of $20,000.00, the income of which was to be paid to her sister for life, and then $5,000 of the fund should at her sister's death be paid to the Convention of the Protestant Episcopal Church as an endowment for Warfield College, this Court said: "It is well settled that a Court of chancery has jurisdiction independent altogether of the statute to enforce a trust for charitable and religious purposes, provided the devise or bequest be made to a person or body corporate capable of taking and holding the property so devised and bequeathed, and provided, further, the object and *Page 680 
character of the trust be definite and certain. When these exist — when the gift is made to one capable of taking it, and when the trust is declared in definite terms — a Court of chancery has the same power to enforce such a trust for a charitable or religious purpose, as it has to enforce a trust for any other purpose."
In Hanson et al. v. Little Sisters of the Poor, 79 Md. 435, a testator devised certain warehouse property to a trustee, in trust, to hold the same and collect the rents and income, and after paying all taxes, to divide the net income thereof equally between the Little Sisters of the Poor, the Vestry of Saint Mary's Church, Baltimore County, and other corporations. This devise was sustained, and the objections to its validity were overruled.
In Bennett v. Humane Impartial Society, 91 Md. 10, a testator devised the residue of his estate to the Aged Men's Home and Women's Home, provided the managers of the homes admit one aged man or woman, and it was held that the will did not create a trust, and the devise was not void. The Chief Judge of this Court in delivering the opinion, said: "A trust may be created either by the use of appropriate technical words which, of their own proper vigor, indicate that a trust was designed to be raised; or, in the absence of such words, a trust may be created by other language when the purpose to establish it is otherwise sufficiently apparent. In both instances, however, it always becomes a question of intention as to whether a trust exists. If there be a manifest design to establish a trust then a trust will be declared though no apt technical words are employed; and if there be an equally manifest design not to establish a trust, then no trust will be declared though the words employed would, but for the contrary intention, be sufficient to create a trust." And in the recent case of Woman's Foreign Missionary Society ofMethodist Episcopal Church v. Mitchell, ante p. 199, decided on March 8th, 1901, a will was sustained where a clause in the will bequeathed the testatrix residuary estate to the Woman's Foreign Missionary Society of the Methodist Episcopal Church *Page 681 
to be held in trust, by that Society for the education of six girls in India, c., the remainder to be used for the education of Christian girls and to be named after the testatrix. The Court said: "Now, perhaps, had the precise phraseology which is found in the will before us been used in making a like devise and bequest to a natural person, it might be said that the design was to create a trust, because the purposes indicated are not those ordinarily performed by an individual; but when it is remembered that the very end which the corporation here made the beneficiary was organized to effect is the education of Bible readers and the instruction of girls in foreign lands, it becomes evident that the property was given to the corporation not in trust for indefinite objects, but that it was given to it to be used for its recognized and clearly defined corporate purposes. The specific design of the gift is that the proceeds of the property shall be used (that is, spent) by the beneficiary for its chartered ends, and not for some one else's benefit. The corporation is not to hold the fund for the use of the others, but it is to spend that fund in the prosecution of its missionary work. The gift is, therefore, not to the society in trust, but to it for its legitimate corporate uses, and is free from restrictions other than the conditions that have been indicated."
We have carefully examined the case before us, and can find no essential difference between the cases just cited and the case now under consideration.
There can be no question, that the law has been well settled in this State, that a bequest and devise to trustees for the benefit of a vague, uncertain and indefinite object, is as invalid as a bequest to the object itself. The Church Extension, c., v.Smith, 56 Md. 362; Trinity M.E. Church v. Baker,91 Md. 567.
The proof, in this case shows that the Baltimore Monthly Meeting of Friends, Park avenue, is a corporate body, duly incorporated under Art. 23, secs. 205-207 of the Code. A copy of the certificate of incorporation is filed as an exhibit in the case, and the plaintiff's bill so declares. This certificate *Page 682 
states that the corporation so formed is "a corporation for the purpose of acquiring and exercising all the rights and powers incident to religious corporations under the laws of the State of Maryland, with perpetual succession and have elected trustees, and have determined on the following plan, agreement and regulation and that the corporation is formed under the articles, conditions and provisions herein expressed and subject in all particulars to the limitations relating to corporations which are contained in the general laws of this State; that the corporation is to be located in the city of Baltimore and its work is to be carried on in that city and in the State of Maryland and in such other places as its religious, educational or benevolent
operations may require. The trustees chosen shall be a body corporate according to the laws of the State of Maryland by the corporate name of the Baltimore Monthly Meeting of Friends, Park avenue, with all the rights and powers incident thereto and shall have a corporate seal and the control and management of the property and all business affairs of the corporation subject at all times to the direction and control of the Society in Monthly Meeting assembled and in accordance with the rules of discipline of the Yearly Meeting of Friends held on Park avenue, in the city of Baltimore as published by John W. Woods, Baltimore, in 1881, being their last book of discipline and all amendments thereto in so far as the same relates to effect the government of the Monthly Meetings of the said Society of Friends.
By sec. 206 of Art. 23 of the Code, it has power and is capable of taking and holding property by "gift, bargain, sale or devise of any person, body politic or corporate, capable of making same, and to use or lease, mortgage or sell, and convey the same in such manner as they may judge most conducive to the interest of their respective churches, societies or congregations."
Here, then, is a corporation capable of taking, and the object and purpose of the bequest and devise are definite and certain, and can be enforced by a Court. Crisp v. Crisp et al.,65 Md. 422. *Page 683 
While it is true, that the school known as the Park Avenue Friends Elementary and High School, is not an incorporated body, but it is an integral part of the organization of "the Society of Friends" and as such, within the corporate functions and work of that organization. The devise in this case was to the Society of Friends to be used for one of its recognized and clearly defined corporate purposes.
One of the express charter purposes of the corporation is to carry on in the city of Baltimore and State of Maryland, "religious, educational and benevolent operations." The proof in this case shows that "the establishing and maintaining of secular schools" is an essential part of the religious work of the Society of Friends. It is stated in the Book of Discipline of the Society of Friends that "The important subject of the education of our youth, in piety and virtue, and giving them useful learning, under the tuition of religious, prudent persons, having, for many years, engaged the attention of the Yearly Meeting, and advices having, from time to time, been issued, to the several subordinate meetings, it is renewedly desired, that Quarterly, Monthly and Preparative Meetings may be excited to proper exertions, for the establishment and support of schools; there being but little doubt, that as friends unite and cherish a disposition of liberality, for the assistance of each other, in this interesting work, they will be enabled to make such provision, as would encourage well qualified persons to engage in this arduous employment; for want of which it has been observed, that children have been committed to the care of transient persons, of doubtful character, and sometimes of corrupt minds; by whose example and influence they have been betrayed into principles and habits, which have had an injurious effect on them through life. It is, therefore, indispensably incumbent on us, to guard against this danger, and to procure tutors of our own religious persuasion; who may not only be capable of instructing them in useful learning, to fit them for business, in relation to temporal concerns, but to train them up in the knowledge of their duty to God, and one towards another." *Page 684 
Mr. Joseph J. Janney, a member of "the Society of Friends" and an official of the Baltimore Monthly Meeting, a witness, testified as follows:
"Q. What has been the rule and principles of the Society of Friends regarding schools for the education of the children of Friends?
A. They have always considered it a subject of paramount importance.
Q. Is that the tradition of the society from its first foundation?
A. My knowledge of the history of the society would lead me to think so.
Mr. Brown:
Q. What has been the rule and principle of the society as to the establishment of secular schools?
A. The principle of the Society of Friends from the very foundation has been to give their children a guarded school education, and to establish schools, and it has been especially so in America. I might say the early settlers, when they first settled here, first established a home; a very rude home it was. The next thing was to establish a meeting at their homes, and the next move was to have a school, and the next move was to have a school of a higher order."
A number of other witnesses testified substantially to the same facts.
The history of the Society of Friends in Baltimore as to schools is thus briefly stated by the appellee, in his brief, and we here quote it. "The Yearly Meeting was established at about the beginning of the century, and the Monthly Meeting at about the same time. The Monthly Meeting was established on Lombard street in 1805, and remained there until 1887, in which year it was moved, and was finally established in 1889 on Park avenue. As early as 1815 the Fairhill School was established by the Yearly Meeting, but even before that time there was a small school on St. Paul's lane as far back as 1800. A regular committee on education of the Monthly Meeting was appointed as early as 1850, which committee *Page 685 
had general supervision of educational and financial matters pertaining to the schools, or in the language of Mr. J.K. Taylor, 25th question and answer, the committee on education of the Baltimore Monthly Meeting of Friends, Park avenue, has "absolute control of the schools, of selecting the teacher, of deciding upon the studies and the entire management of the school, and reports annually, sometimes oftener, to the Monthly Meeting for its endorsement." In 1849 a school was established in connection with the Baltimore Monthly Meeting of Friends on Lombard street, if not earlier. In 1864 this school came under the supervision of Eli M. Lamb, but always under the general control and management of the Baltimore Monthly Meeting of Friends, and its exercises were held in the same building in which the religious work of the society was carried on. For the next twenty years this close union continued, and the Society of Friends carried on its religious services on Sunday, and its educational work during the week days, in the same building. In the year 1885 the property, however, was sold and the school opened on McCulloh street. In September, 1888, the committee of the meeting which had charge of this school was released, owing to certain differences which had arisen between it and the principal, Eli M. Lamb, but in November, 1888, a new school committee was appointed, and in April, 1899, one month after the opening of the new meeting house on Park Avenue by the Baltimore Meeting of Friends, Park avenue, this school committee opened a school in the meeting house under the name of the Friend's School. The name of this school was several times changed until it became known as the Park Avenue, Friends Elementary and High School, on the 18th day of September, 1899."
It is clear, we think, that the devises and bequests in this case are valid, and for the reasons we have given the decree of the Circuit Court of Baltimore City will be affirmed. The sanction of the Legislature, as required by Art. 38, Declaration of Rights, Constitution, will have to be obtained.
Decree affirmed with costs.
(Decided June 14th, 1901.) *Page 686